DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 12/13/2021 has been entered. As indicated in the amendment: Claim 4 is cancelled. Claims 1-3 are currently pending. Applicants Remarks/Arguments dated 12/13/2021 are fully considered and the following Final rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emori (US 2014/0096895 A1), herein after called Emori, in view of Yamaguchi (JPH05135860A), herein after called Yamaguchi.
Regarding claim 1, Emori discloses a tank production shaft for supporting a tank (a tank production shaft 31 attached to mouthpieces 10 at both ends supporting the tank 2, (FIG.3)), the tank having a fiber-reinforced resin layer formed thereon through winding and heating of reinforcing fibers impregnated with thermosetting resin (tank 2 has fiber reinforced resin layer 21 formed through a filament winding (FW) method, in which a fiber that is impregnated with thermosetting resin is wound around the liner 20 and thermally cured by induction heating coil 30, (0022, 0024, and (FIG. 3)),wherein the shaft is rigid (the shaft 31 with the mouthpiece 10 serves as a heating metallic support for tank 2. Thus rigid, (0024, 0027, and (FIG.3)) and at least one exposed end portion where the outer peripheral portion is not formed (the portion of the mouthpiece (10) at the ends where electricity is supplied to the embedded heater 32 of the heating shaft 31 to produces heat inside the tank 2 is exposed portion where fiber-reinforced resin 21 is not formed, (0024, FIG.3, FIG.4 and FIG.5)); wherein when the shaft is inserted into the tank, the outer peripheral portion engages a mouthpiece of the tank and the exposed end portion extends outside the tank (when the shaft (31 and mouthpiece (10)) is inserted into the tank (FIG. 3), mouthpieces 10 are fitted in openings at the respective two ends wherein a fiber reinforced resin layer 21 covers part of the surface of each mouthpiece 10 and the exposed portion extends outside of the tank 2, (0021, enclosed (FIG. 4 )). 
Emori does not explicitly teach that the shaft has an outer peripheral portion formed of fiber-reinforced resin-cured onto an outer surface of a metal core; wherein the outer peripheral portion is formed to cover all of an outer peripheral surface of the core facing an internal space of the tank.
However, Yamaguchi directed to a heating surface made of a thermosetting resin, has a heating means for setting the temperature of the heating surface to a predetermined value, and heats the material to be heated on the heating surface and relates to a cured product made of a thermosetting resin used for the above (0001). Thus, in the same field of endeavor. Yamaguchi also teaches heating article having a carbon fiber-reinforced thermosetting resin 12 having the 
The advantages of this heating article structure, a heating metal covered with fiber-reinforced thermosetting resin surface, are to provide a heating article of a heating surface wherein the temperature of the heated surface becomes uniform and overall deformation is unlikely to occur during heating (0010), the heat from the heating means is uniformly transferred to the heating surface via the intermediate layer, so that the temperature difference or temperature unevenness on the heating surface is unlikely to occur, and even when there is a difference in thermal expansion coefficient between the curable resin and the heating means, the presence of the intermediate layer absorbs the deformation due to the difference in thermal expansion coefficient, and the cured product made of heat-curable resin totally deformation is  prevented (0016).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the heating shaft of Emori to have the fiber-reinforced resin surface formed on the heating shaft to cover all of an outer peripheral surface of the core facing an internal space of the tank in order to: heat the inside of the tank with a uniform temperature and prevent deformation from occurring during heating, the heat from the heating means to be uniformly transferred to the heating surface via the intermediate layer, so that the temperature difference or temperature unevenness on the heating surface is unlikely to occur, and even when there is a difference in thermal expansion coefficient between the curable resin and the heating means, the presence of the intermediate layer absorbs the deformation due to the difference in thermal expansion coefficient, and the cured product made of heat-curable resin totally deformation is  prevented as taught in Yamaguchi.
Regarding claim 2, Emori in view of Yamaguchi teaches the tank production shaft according to claim 1, further comprising a heating portion configured to heat the outer peripheral portion via (a heater portion (32) is configured to heat the shaft with a heating wire imbedded in the core, Emori (0024, FIG.3)).
Regarding claim 3, Emori in view of Yamaguchi teaches the tank production shaft according to claim 1, further comprising a heat-generating portion between the core and the outer peripheral portion, the heat-generating portion being configured to generate heat when current is flowed therethrough (the heating shaft 31 with the heating wire emended in the core serving as a heat generating unit is attached inside the tank as electricity is supplied to the heater, the heating shaft 31 produces heat, Emori (0024, FIG.3)).
Response to Arguments
Applicant's Remarks/Arguments filed on 12/13/2021 have been fully considered but they are not persuasive:
Applicant argues “Yamaguchi relates to a metal plate covered in fiber-reinforced resin, and not to a tank production shaft.”
The examiner respectfully disagrees because: 
(I). As indicated in the current rejection, the Yamaguchi teaching reference is brought in teach the limitation wherein the shaft outer peripheral portion formed of fiber-reinforced resin-cured onto an outer surface of a metal core. The tank production shaft is taught by the primary reference Emori.
(II). Yamaguchi’s fiber-reinforced resin covered metal plate is used, among a variety of application, for molding automobile parts such as a ceiling of an automobile, Yamaguchi (0003), which is related to the tank produced for an automobile of the current invention.
(III) the claimed inventions positively recite only a shaft with an outer peripheral portion formed of fiber-reinforced resin-cured onto an outer surface of a metal core,” for a production of a tank” is intended use that does not have patentable weight on the apparatus (shaft) claimed.
Applicant also argues: “during the interview the Examiner argued that Yamaguchi generally teaches that covering an article in fiber-reinforced resin is advantageous for evenly heating or thermal curing. However, the reasons for covering the tank production shaft of embodiments of the present disclosure are not merely related to generally even heating preference. Rather, as discussed in the specification, when the shaft is metal, and the liner is resin, the different thermal size change characteristics of metal and resin can cause problems during cooling. This issue is unique to a tank production shaft as described in the application, and accordingly, the problem to be solved is not recognized in Emori or Yamaguchi, and one aware of the problem of a tank production shaft changing size during cooling at a different rate than a resin liner would have no reason to look to Yamaguchi for a solution to the problem.”
The examiner Respectfully disagrees because: Yamaguchi not only teaches the advantages of covering an article in fiber-reinforced resin for evenly heating or thermal curing as characterized here, Yamaguchi also teaches, as indicated in the current rejection, the advantages of: the heat from the heating means being uniformly transferred to the heating surface via the intermediate layer, so that the temperature difference or temperature unevenness on the heating surface is unlikely to occur, and even when there is a difference in thermal expansion coefficient between the curable resin and the heating means, the presence of the intermediate layer absorbs the deformation due to the difference in thermal expansion coefficient, and the cured product made of heat-curable resin totally deformation is  prevented (0016). Thus, an ordinary person skill in the art apprised of the advantages of Yamaguchi would be motivated to modify the Emori’s tank production shaft with fiber-reinforced resin covered metal shaft of Yamaguchi in order to realize the stated advantages Yamaguchi that are apparently similar to the advantages stated by the current invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761